DETAILED ACTION

Claim Objections
Claim 15 objected to because of the following informalities:  
Claim 15 recites “the source of oil” versus -a source of oil- when said limitation is first introduced.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szolomayer et al. (US Pub No 2010/0065374).
In regard to claim 1, Szolomayer discloses: 
an oil supply system (see Paragraph 0016 and Fig 1) for supplying oil to a lubricating cavity (any of “Engine Component” A-D, 32A-D) of a gas turbine engine (Paragraph 0001), the oil supply system comprising: 
a de-oiler (50) having a de-oiler air-oil inlet (82), a de-oiler oil outlet (labeled as “LIQUID”) hydraulically connected to the lubricating cavity (via 12 and 34), and a de-oiler air outlet (breather 14) in fluid flow communication with an environment outside of the oil supply system (see Paragraph 0025); and 
a closed-loop oil circuit (with at least 12, 34, 44, 40, etc.) including a main pump (20) having a main pump inlet (34 between 12 and 20) and a main pump outlet (34 between 20 and 36A-D), the main pump outlet hydraulically connected to the lubricating cavity (32A-D), 
a de-aerator (58, located inside of 12, see Fig 1 and the detail of Fig 2C) having a de-aerator inlet (40, in Fig 1 leading to 68 in Fig 2C, see Paragraph 0025: “Scavenge flow 68 indicates the direction of liquid L and air A flow from scavenge passage 40”) hydraulically connected to a scavenge outlet of the lubricating cavity (outlets 42A-D via scavenge pumps 22A-C and 30), a de-aerator air-oil outlet (80 with 82) in fluid flow communication with the de-oiler inlet (see Paragraph 0025: “Breather flow 82 indicates the direction of air A flow out of breather outlet 80 to deoiler 50 and breather 14 (shown in FIG. 1).”), and a de-aerator oil outlet (spiral fluid outlet 78) hydraulically connected to the main pump inlet (see “TO MAIN SUPPLY STAGE 20” in Fig 2).
In regard to claim 2, Szolomayer discloses the system of claim 1, wherein the de-aerator (58) is an active de-aerator (as pressure from the scavenge pumps supplies and, at least somewhat, pushes the fluid through a spiral (see Paragraph 0025), it is considered to be active).
In regard to claim 3, Szolomayer discloses the system of claim 1, wherein the closed-loop oil circuit (with at least 12, 34, 44, 40, etc.) is hydraulically connected to a source of oil (main reservoir 60 in fluid storage assembly 12, see Figs 1 and 2C) for supplementing oil into the closed-loop oil circuit (see Paragraph 0023).
In regard to claim 4, Szolomayer discloses the system of claim 3, wherein the source of oil (main reservoir 60 in fluid storage assembly 12) is hydraulically connected to the closed-loop oil circuit upstream of the lubricating cavity (32A-D, via 34 and 20, see Fig 1) and downstream of the de-aerator oil outlet (spiral fluid outlet 78, see Fig 2C) and upstream of the main pump (20, via 34, see Fig 1).
In regard to claim 5, Szolomayer discloses the system of claim 3, wherein a scavenge pump (any of 22A-C and 30) is hydraulically connected to the closed-loop oil circuit downstream of the lubricating cavity (32A-D) and upstream of the de-aerator inlet (via 40), the source of oil (main reservoir 60 in fluid storage assembly 12) hydraulically connected to the closed-loop oil circuit either upstream or downstream of the scavenge pump (being a closed circuit, it is both) and between the lubricating cavity (32A-D) and the de-aerator (58, located inside of 12, see Fig 1 and the detail of Fig 2C; as oil passes from 58, then through 60 before returning to 32A-D).
In regard to claim 6, Szolomayer discloses the system of claim 3, wherein the lubricating cavity (32A-D) is part of a first group of lubricating cavities (considered to be the group 32A-C), the source of oil (main reservoir 60 in fluid storage assembly 12) is hydraulically connected to the closed-loop oil circuit via one or more lubricating cavities of a second group of lubricating cavities (considered to be 32D).
In regard to claim 7, Szolomayer discloses the system of claim 6, wherein the one or more lubricating cavities (32D) of the second group of lubricating cavities have a scavenge oil outlet (42D) hydraulically connected to the closed-loop oil circuit (via 54) between the de-aerator and the lubricating cavity of the first group of lubricating cavities (as oil could leave 58(12) pass through pump 20, then 32D and 42D and then back through the system a flow through one of 32A-C).
In regard to claim 10, Szolomayer discloses the system of claim 2, wherein the de-aerator (58, located inside of 12, see Fig 1 and the detail of Fig 2C) is a centrifugal de-aerator (having a spiral, as described in Paragraph 0025).
In regard to claim 11, Szolomayer discloses the system of claim 3, wherein the source of oil (main reservoir 60 in fluid storage assembly 12) is an oil tank (see Fig 2C, 60 being part of overall housing 12, the shell 62 considered to be the “tank”), the de-aerator air-oil outlet (80 with 82) in communication with the de-oiler (50) inlet via the oil tank (being part of the same housing/tank, as seen in Fig 2C).
In regard to claim 13, Szolomayer discloses an oil supply system (see Paragraph 0016 and Fig 1) for supplying oil to a lubricating cavity (any of “Engine Component” A-D, 32A-D) of a gas turbine engine (Paragraph 0001), the oil supply system comprising: 
a de-oiler (50) having a de-oiler air-oil inlet (82), a de-oiler oil outlet (labeled as “LIQUID”) hydraulically connected to the lubricating cavity (via 12 and 34), and a de-oiler air outlet (breather 14) in fluid flow communication with an environment outside of the oil supply system (see Paragraph 0025); and 
a closed-loop oil circuit (with at least 12, 34, 44, 40, etc.) including a de-aerator (58, located inside of 12, see Fig 1 and the detail of Fig 2C) having a de-aerator inlet (40, in Fig 1 leading to 68 in Fig 2C, see Paragraph 0025: “Scavenge flow 68 indicates the direction of liquid L and air A flow from scavenge passage 40”) hydraulically connected to a scavenge outlet of the lubricating cavity (outlets 42A-D via scavenge pumps 22A-C and 30) via a scavenge line (at least one of 42A-D), an oil outlet (spiral fluid outlet 78) hydraulically connected to the lubricating cavity (32A-D) via a main line (via 34 after passing through 12), and a de-aerator air-oil outlet (80 with 82, Fig 2C) in fluid flow communication with the de-oiler air-oil inlet (see Paragraph 0025: “Breather flow 82 indicates the direction of air A flow out of breather outlet 80 to deoiler 50 and breather 14 (shown in FIG. 1).”).
In regard to claim 14, Szolomayer discloses the system of claim 13, wherein the de-aerator (58, located inside of 12, see Fig 1 and the detail of Fig 2C) is a centrifugal de-aerator (having a spiral, as described in Paragraph 0025).
In regard to claim 15, Szolomayer discloses the system of claim 13, wherein a source of oil (main reservoir 60 in fluid storage assembly 12, see Figs 1 and 2C) is hydraulically connected to the closed-loop oil circuit upstream of the lubricating cavity (32A-D, via 34 and 20, see Fig 1) and downstream of the de-aerator oil outlet (spiral fluid outlet 78, see Fig 2C).
In regard to claim 16, Szolomayer discloses the system of claim 13, wherein the closed-loop oil circuit (with at least 12, 34, 44, 40, etc.) is hydraulically connected to a source of oil (main reservoir 60 in fluid storage assembly 12, see Figs 1 and 2C) for supplementing oil into the closed-loop oil circuit (see Paragraph 0023).
In regard to claim 17, Szolomayer discloses the system of claim 16, wherein the source of oil (main reservoir 60 in fluid storage assembly 12) is an oil tank (see Fig 2C, 60 being part of overall housing 12, the shell 62 considered to be the “tank”), the de-aerator air-oil outlet (80 with 82) in communication with the de-oiler (50) inlet via the oil tank (being part of the same housing/tank, as seen in Fig 2C).
In regard to claim 19, Szolomayer discloses a method removing air from the oil in an oil supply system of a gas turbine engine (via deaerator 58, Fig 2C, as described below), comprising: 
feeding oil to a lubricating cavity (any of 32A-C via main pump 20 and line 34, see Paragraph 0017: “Main supply stage 20 pumps liquid L from fluid storage assembly 12 through main supply passage 34. Main supply passage 34 splits downstream of main supply stage 20 into supply sub-passages 36A, 36B, 36C, and 36D. Supply sub-passages 36A, 36B, 36C, and 36D deliver liquid L to engine components 32A, 32B, 32C, and 32D, respectively.”); 
scavenging the oil from the lubricating cavity (via scavenge pumps 22A-C as described in Paragraph 0017: “Main scavenge stages 22A, 22B, and 22C pump liquid L and air A from engine components 32A, 32B, and 32C”) and removing air from the scavenged oil by centrifugation (deaerator 58 having a spiral, as described in Paragraph 0025);
removing oil (with deoiler 50 as described in Paragraph 0025: “Deoiler 50 removes fine particles of liquid L from air A and directs liquid L back to fluid storage assembly 12 and air A to breather 14.”) from a flow of air (80 through 82) resulting from the centrifugation (see Paragraph 0025 and Figs 1 and 2C) and expelling the removed air to an environment outside the oil supply system (via breather 14); and
returning the centrifuged oil back to the lubricating cavity (via deaerator outlet 78, storage 12 and main line 34).
In regard to claim 20, Szolomayer discloses the method of claim 19, further comprising adding oil from a source of oil (main reservoir 60 in fluid storage assembly 12, see Figs 1 and 2C) either upstream of a location where the air is removed from the scavenged oil (in 58) or downstream of the location (being a closed circuit, it is both).

Allowable Subject Matter
Claims 8-9, 12, and 18 are objected to as being dependent upon a rejected base claim, but appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747